Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 6 September 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles, 6 September 1778
      
      I have received, gentlemen, the letter that you did me the honor to write on 30 August. I have sent to M. de Vergennes the necessary passport for the British vessel charged with the exchange of the prisoners held by England and the United States, and shall give the necessary orders to ensure that your prisoners at Brest will be more closely watched until the moment of exchange. I have the honor to be, with sincere attachment, gentlemen, your very humble and very obedient servant.
      
       De Sartine
      
     